Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 12/20/2021 is duly acknowledged.
	Claims 2 and 20 have been canceled by applicants.
	Claims 22 and 23 have been newly presented for examination.
	Claims 1, 3-19 and 21-23 as currently amended/presented are pending in this application.
	Claims 18, 19 and 21 (drawn to non-elected Groups II-III) remain withdrawn.
Claims 1, 3-17, 22 and 23 (taken as elected process of Group I; directed to “A method for producing a vitamin- and protein-rich product”), as currently amended/presented have been examined on their merits in this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wei Song (applicant’s attorney of record) on 03/01/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 3, 4, 12 and 16 (examined elected Group I), and withdrawn claims 18, 19 and 21 (non-elected Groups II-III) have been canceled by this Examiner’s amendment.
	Claims 1, 5-11, 13-15, 17, 22 and 23 are being considered for allowance as discussed below:
	Claims 1, 7, 9, 11, 13 and 15 have been specifically amended as follows:
1. (Currently Amended) A method for producing a vitamin- and protein-rich product, comprising the steps: 
a) Cultivating in a vessel, at least one species of the division of Basidiomycota submerged in a nutrient medium comprising at least one carbohydrate-containing agricultural waste or food waste to obtain a first cultivation product; 
b) Adding at least one vitamin B12-producing species of the genus Propionibacterium and/or of the genus Lactobacillus to the first cultivation product, wherein the at least one vitamin B12-producing species is selected from the group consisting of Propionibacterium freudenreichii sups. freudenreichii, Propionibacterium freudenreichii sups. shermanii, Lactobacillus reuteri, and combination thereof; and 
c) Cultivating the at least one species of the genus Propionibacterium and/or at least one species of the genus Lactobacillus in the first cultivation product to obtain a second cultivation product, 
wherein the at least one species of the division of Basidiomycota is selected from the group consisting of Agrocybe aegerita, Pleurotus roseus, Lentinula edodes, Laetiporus sulphureus, Pleurotus sapidus, Stropharia rugosoannulata, Wolfiporia cocos, and mixtures thereof;
wherein the second cultivation product is the vitamin- and protein-rich product.
and whey.
9. (Currently Amended) The method according to claim 1, wherein the nutrient medium used in step a) further  comprises: 
at least one nitrogen source, wherein the the group consisting of L-asparagine, ammonium nitrate and yeast extract; 
at least one magnesium source; 
at least one potassium source and/or phosphate source; and
trace elements, wherein the trace elements comprise iron(II), zinc(II), copper(II) and manganese(II) compounds.
11. (Currently Amended) The method according to claim 1, wherein the step c) of cultivating the at least one species of the genus Propionibacterium and/or the at least one species of the genus Lactobacillus is performed until reaching a vitamin B12-concentration in the range of 1 to 20 ng/mL culture.
13. (Currently Amended) The method according to claim 1, wherein the method further comprises the steps of:
 3 ME1 38706041v.1Application No.: 16/632,039Docket No.: 134393-00102Response to Non-Final Office Actiond) Harvesting the at least one species of the division of Basidiomycota and the at least one vitamin B12-producing species of the genus Propionibacterium and/or Lactobacillus from the second cultivation product; 
Propionibacterium and/or Lactobacillus to obtain dried vitamin- and protein-rich product.
15. (Currently Amended) The method according to claim 1, wherein in step b) Lactobacillus is further added.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for producing “a vitamin- and protein-rich product” as currently amended by this Examiner’s amendment (see instant claim 1, in particular) is deemed free of prior art and unobvious over the cited prior art of record (see also applicant’s remarks dated 12/20/2021, pages 9-10, in particular), because the prior art fails to reasonably disclose the method steps (a)-(c) as currently recited in amended claim 1 for producing said product.  In addition, applicants have successfully demonstrated the process as claimed for making the vitamin- and protein-rich product employing edible mushroom species from Basidiomycota (in a co-culture with specific B12-producing bacterial species) as recited in instant claim 1 (see instant disclosure, Examples 2-4, and 12, for instance). The claims as currently amended are deemed to be reasonably commensurate with applicant’s showing on record for the claimed process as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-11 13-15, 17, 22 and 23 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657